Title: To Thomas Jefferson from Edmond Charles Genet, [10] September 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



New york le 9. [i.e. 10] 7bre. 1793. l’an 2e.

Le Citoyen Johanene, Capitaine de la Goëlette le Citoyen Genet armé à charleston en vertu des traités entre la france et les etats unis Sous l’autorisation du Gouvernement francois et avec l’assentiment du gouvernement local de la Caroline du Sud après avoir eprouvé mille obstacles depuis le Commencement de son expédition en Course vient d’être arreté ainsi que son nav[ire] par l’amirauté des Etats unis dans la delaware au moment ou il alloit se soumettre aux ordres qui lui avoient été donnés par le gouvernement: Comme il est évident, d’après les traittés, que les Cours d’amirautés n’ont aucun droit Sur nos prises et sur nos batimens armés et qu’il est probable que des ordres particuliers emanés du Gouvernement federal ont autorisée a agir celle des Etats unis Je vous prie M. de donner les ordres nécessaires pour que la Goëlette le Citoyen Genet que le Capitaine ne veut plus employer à la Course et qu’il destine à servir d’aviso à la Republique soit relaché.
Le Citoyen Johanene Officier de marine de la république francaise employé à bord du Jupiter, ayant agi d’après des autorisations légales, ne peut etre arrete pour cause resultant de cet armement. Il est donc de la plus grande Justice que les poursuittes contre lui cessent également.
